department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l date number cc pa apjp radesilets release date wta-n-129263-01 uil memorandum for ogden service_center from james c gibbons branch chief administrative provisions judicial practice cc pa apjp subject significant service_center advice altered jurats in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this responds to your request for significant service_center advice in connection with the questions posed by the ogden submission processing center we have restated the issues as follows issue sec_1 whether a form_1040 on which the taxpayer enters the number for every line of the return except the amount of tax withheld the amount of the overpayment and the amount to be refunded and includes attachments which protest the constitutionality of the requirement that he pay federal_income_tax constitutes a valid income_tax return whether when the taxpayer does not obliterate any words of the jurat but stamps above the jurat the language without prejudice u c c such language has altered the jurat thereby affecting the validity of the return conclusions in the case of an official form_1040 on which the taxpayer enters the number for every line of the return except the amount of tax withheld the amount of the overpayment and the amount to be refunded and has included attachments to the form_1040 which protest the constitutionality of the requirement that he pay federal_income_tax the internal_revenue_service service may treat the form_1040 as a nullity provided there is sufficient evidence on or attached to the form_1040 indicating a lack of honest and reasonable attempt on the part of the taxpayer to comply with the tax laws wta-n-129263-01 in the case of an official form_1040 on which the taxpayer has obliterated the jurat the service may treat the document as a nullity however where the taxpayer simply adds language to the jurat the service must consider whether the addition negates or casts doubt upon the jurat if the addition negates or casts doubt upon the jurat the service may treat the form_1040 as a nullity if the addition does not negate or cast doubt upon the jurat the service should treat the form_1040 as a valid_return facts at issue are official form sec_1040 filed by approximately persons on each of the returns taxpayers have completed the form sec_1040 by entering the number for every line of the return except for the amount of tax withheld the amount of the overpayment and the amount to be refunded additionally taxpayers have attached materials to the form sec_1040 which present constitutional objections to the requirement that they pay federal_income_tax finally the taxpayers have added additional language to the jurat in the form of a stamp which appears above the jurat and states without prejudice u c c taxpayers have neither obliterated the jurat nor altered any of its existing language you note that these form sec_1040 and attachments impede the ability of the service to process returns in an efficient and consistent manner you request our advice on a variety of issues regarding the status of these documents as income_tax returns you are particularly interested in determining whether the submission processing center should treat these documents as returns law analysis valid returns in general issue sec_6011 of the internal_revenue_code code provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations sec_1_6011-1 of the income_tax regulations provides in part b use of prescribed forms copies of the prescribed return forms will so far as possible be furnished taxpayers by district directors a taxpayer will not be excused from making a return however by the fact that no wta-n-129263-01 return form has been furnished to him taxpayers not supplied with the proper forms should make application therefor to the district_director in ample time to have their returns prepared verified and filed on or before the due_date with the internal revenue office where such returns are required to be filed in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the addition_to_tax imposed for the delinquent filing of the return provided that without unnecessary delay such a tentative_return is supplemented by a return made on the proper form sec_1_6012-1 of the regulations identifies individuals required to make returns of income sec_1_6012-1 prescribes form_1040 as the form for making the income_tax return required of an individual the service’s broad authority to prescribe the manner of filing has been recognized by the supreme court in 321_us_219 the court indicated congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished the court_of_appeals for the eighth circuit has noted taxpayers are required to file timely returns on forms established by the commissioner the commissioner is certainly not required to accept any facsimile the taxpayer sees fit to submit if the commissioner were obligated to do so the business of tax collecting would result in insurmountable confusion 365_f2d_792 8th cir despite the service’s broad authority to prescribe the manner of filing the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information however to have such effect the return must honestly and reasonably be wta-n-129263-01 intended as such 280_us_453 subsequently the court summarized the criteria as p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 there the taxpayer filed a fraudulent original income_tax return and followed it with a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a nullity for purposes of the code entry of the number on the form sec_1040 and the attachment of protest material in 627_f2d_830 7th cir the united_states court_of_appeals for the seventh circuit held in the tax protestor cases it is obvious that there is no honest and genuine attempt to meet the requirements of the code in our self- reporting tax system the government should not be forced to accept as a return a document which is plainly not intended to give the required information id pincite wta-n-129263-01 moore is one of a line of cases involving so-called tax protestor returns the tax protestor cases typically involve form sec_1040 on which the taxpayer failed to report anything more than de_minimis amounts of income and attached extensive constitutional objections and other tax protest materials in the tax protestor cases the courts generally conclude that the documents contain insufficient information about the taxpayer’s income to permit the service to compute the tax and that the extent of the tax protestor arguments indicates a lack of an honest and reasonable attempt to comply with the law u s v porth 426_f2d_519 10th cir no valid_return where taxpayer’s form_1040 was devoid of income information and contained cites to the constitution purportedly supporting taxpayer’s refusal to complete the form 78_tc_558 no valid_return where the form_1040 contained only de_minimis income information and was circumscribed with constitutional objections sochia v commissioner tcmemo_1998_294 no valid_return where the taxpayers provided some income information but wrote object -- 5th amend on every line of the form we are of the general opinion that a form_1040 is a nullity in those instances in which the taxpayer has entered the number for all entries on the return except the amount of tax withheld the amount of the overpayment and the amount to be refunded and has attached materials which protest the constitutionality of the requirement that he pay federal_income_tax virtually all of the authority for treating a signed form_1040 as a nullity relies upon the fact that the taxpayer refused to provide any information pertaining to his income or provided de_minimis income information and accompanied the purported return with tax protestor type arguments however we think it prudent that the service make the decision whether to treat such a form as valid_return or a nullity on a case-by-case basis after considering all of the information contained on the form and attached thereto in order to determine whether the form manifests an honest and reasonable attempt to satisfy the requirements of the law altered jurats issue the preprinted jurat on form_1040 reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete declaration of preparer other than taxpayer is based on all information of which preparer has any knowledge you question whether the service may treat as nullities form sec_1040 on which the taxpayer does not obliterate any words of the jurat but stamps above the jurat the language without prejudice u c c wta-n-129263-01 we cannot conclude that the service may treat a document as a nullity solely because the taxpayer’s addition to the jurat altered the official tax form rather we conclude that the proper analysis is whether the additions to the jurat cause the return to fail the requirement that returns be signed under penalties of perjury ie the fourth prong of the beard substantial compliance standard see eg 114_tc_136 where the taxpayer strikes or obliterates the jurat the law is clear that the form_1040 even if otherwise complete accurate and signed does not constitute a valid_return because it is not signed under penalties of perjury 65_tc_68 627_f2d_830 7th cir 845_f2d_794 8th cir where the taxpayer does not strike or obliterate the jurat but adds language to the jurat courts tend to examine the nature of the additions where the addition is found to negate or at least cast doubt on the validity of the jurat courts have concluded that the form_1040 is not signed under penalties of perjury and is therefore not a valid_return see eg 53_f3d_799 7th cir the taxpayers wrote in the jurat box above their signatures denial disclaimer attached as part of this form and the court found that the attachment cast doubt on the veracity of the return williams v commissioner supra taxpayer’s attached disclaimer although outside of the jurat box negated the meaning of the jurat letscher v united_states u s dist lexis u s tax cas cch pbig_number taxpayer’s addition of without prejudice see attachment dated above his signature in the jurat box invalidated the return because the referenced attachment called into question the truthfulness and accuracy of his return alternatively where the addition does not negate or cast doubt on the validity of the jurat courts have tended to treat the form_1040 as a valid_return see eg mccormick v peterson u s dist lexis u s tax cas cch pbig_number acq 1993_1_cb_5 the words under protest added by the taxpayer beneath his signature did not alter the meaning of the jurat we think that the additional language does not negate or cast doubt on the validity of the jurat therefore the additional language standing alone does not render the return a nullity however we feel that the additional language does bolster a determination that the return is a nullity when viewed in conjunction with taxpayers’ completion of the return using the number as well as the attachment of material which protests the constitutionality of the requirement that they pay federal_income_tax disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views wta-n-129263-01 if you have any questions please contact rob desilets jr at
